Citation Nr: 0009102	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  97-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to April 
1979.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the RO.  

The Board of Veterans' Appeals (Board) remanded the case in 
August 1999 for additional development of the record.  



REMAND

The veteran seeks a total rating based on individual 
unemployability due to his service-connected psychiatric 
disorder.  Currently, service connection is in effect for 
major depression with psychotic features, rated as 70 percent 
disabling; right brachial plexus injury, rated as 20 percent 
disabling; and residuals, third degree burns, right elbow and 
both inner thighs (exceeding six inches), rated as 10 percent 
disabling.  

In the previous remand, the Board noted that the veteran's VA 
Vocational Rehabilitation Folder was associated with the 
claims folder.  The Board requested that the RO obtain 
updated information regarding the veteran's rehabilitation 
status.  Currently, the veteran's Vocational Rehabilitation 
Folder is not associated with the claims folder.  The claims 
folder does contain additional documents added to the claims 
folder relating to the veteran's VA vocational rehabilitation 
which indicate that, as of August 1999, the veteran was in 
active rehabilitation to employability status.  It was 
indicated that he was attending college pursuing a two year 
degree in hospitality management with a targeted completion 
date of May 2000.  

It was indicated that employment services status would be 
opened two months prior to graduation and that the veteran 
would be declared rehabilitated 60 days after accepting 
suitable employment.  

The veteran's Vocational Rehabilitation folder must be 
associated with the claims folder and the RO should assure 
that all current information regarding the status of the 
veteran's VA  Vocational Rehabilitation Program is included 
in that folder.  

In the previous remand, the Board also instructed the RO to 
afford the veteran a VA psychiatric examination, which should 
include an opinion by the examination as to whether the 
veteran is precluded from securing and following 
substantially gainful employment as a result of the service-
connected psychiatric disorder.  On VA examination in 
December 1999, the veteran reported that he was currently 
studying hospitality management and intended to obtain his 
degree in May 2000.  The veteran reported that he was unsure 
whether he would be able to hold down a job due to his 
depressive symptoms.  The examiner stated that, if the 
veteran obtained treatment for depression and substance 
abuse, it would enhance the likelihood of being successful in 
the field of hospitality management.  The diagnosis was that 
of major depressive disorder, recurrent with psychotic 
features and the Global Assessment of Functioning (GAF) Scale 
score was 45, both currently and for the past year.  The 
examiner did not, however, set forth an opinion regarding the 
veteran's employability as requested by the Board.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) has held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  The Board finds that the current VA 
psychiatric examination is inadequate for purposes of 
adjudicating the veteran's claim and another VA psychiatric 
examination of the veteran is necessary.  

Under the circumstances in this case, further development and 
assistance are required. Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
in order to associate the veteran's VA 
Vocational Rehabilitation Folder with the 
claims folder and to obtain all current 
information regarding the status of the 
veteran's VA Vocational Rehabilitation 
Training Program.  This should include 
copies of all decisions, reports and 
records considered in making 
determinations as to the veteran's 
entitlement for Vocational Rehabilitation 
benefits.  Specifically, the RO should 
obtain any Vocational Rehabilitation 
counseling notes and any records 
pertaining to his academic status at 
college and to whether he is currently 
employed.  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
disabilities since July 1999.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

3.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
current severity of the service-connected 
psychiatric disability.  All indicated 
development should be taken in this 
regard.  The claims folder must be made 
available to the examiner for review.  
The examiner should elicit from the 
veteran and record a complete history in 
this regard.  Based on his/her review of 
the case, it is requested that the 
examiner provide a full multiaxial 
evaluation, including a score on the GAF 
scale on Axis V with an explanation of 
the score's meaning.  Finally, the 
examiner should offer an opinion as to 
whether the veteran is precluded from 
securing and following substantially 
gainful employment as the result of the 
service-connected psychiatric disorder.  

4.  After the development requested 
hereinabove has been completed, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




